BRYAN SCHRODER
United States Attorney

RYAN D. TANSEY

Assistant United States Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701

Phone: (907) 456-0245

Fax: (907) 456-0577

Email: ryan.tansey@usdoj.gov

Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA, ) No. 4:19-cr-00009-RRB-SAO
)
Plaintiff, )
) PLEA AGREEMENT
VS. )
CHRISTOPHER L. GORDON,
Defendant.

Unless the parties jointly inform the Court in writing of
any additional agreements, this document in its entirety
contains the terms of the plea agreement between the
defendant and the United States. This agreement is
limited to the District of Alaska; it does not bind other
federal, state, or local prosecuting authorities.

Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 1 of 18
I. SUMMARY OF AGREEMENT, FEDERAL RULE OF CRIMINAL
PROCEDURE I1

A. Summary of Agreement

The defendant agrees to plead guilty to the following count(s) of the Information
in this case: Count: 1 - Marine Mammal Protection Act (MMPA), in violation of 16
U.S.C. § 1372, 1375. The parties agree not to seek a sentence of more than 120 days (4
months) imprisonment. The parties agree that the defendant should serve a 1 year term of
supervised release following any term of imprisonment. The parties agree that the
defendant shall not hunt or kill any marine mammals other than bowhead whales for the
period of supervised release. The defendant agrees to pay a total fine of $4,500. The
United States agrees not to prosecute the defendant further for any other offense related
to the event(s) that resulted in the charge(s) contained in the Information, including any
prosecutions pursuant to 18 U.S.C. § 922.

The defendant will waive all rights to appeal the conviction(s) and sentence
imposed under this agreement. The defendant will also waive all rights to collaterally
attack the conviction(s) and sentence, except on the grounds of ineffective assistance of
counsel or the voluntariness of the plea(s).

B. Federal Rule of Criminal Procedure 11

Unless the parties otherwise inform the Court in writing, Federal Rule of Criminal
Procedure 11(c)(1)(A) and (B) will control this plea agreement. Thus, the defendant may
not withdraw from this agreement or the guilty plea(s) if the Court rejects the parties’

sentencing recommendations at the sentencing hearing.

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 2 of 18
Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 2 of 18
II. CHARGES, ELEMENTS, FACTUAL BASIS, STATUTORY PENALTIES
AND OTHER MATTERS AFFECTING SENTENCE

A. Charges
1. The defendant agrees to plead guilty to the following count(s) of
the Information:
Count 1: Marine Mammal Protection Act (MMPA), a violation of 16 U.S.C. §
1372,.1375
B. — Elements
The elements of the charge(s) in Count 1 to which the defendant is pleading guilty
are as follows:
di The defendant took a Polar Bear in the waters or on lands under the
jurisdiction of the United States;
Zi The defendant did so knowingly;
3. The defendant did so in a wasteful manner by shooting and killing
the Polar Bear and leaving all of the harvestable remains to waste.
Relevant Federal Law: The Marine Mammal Protection Act and Regulations
1. The Marine Mammal Protection Act, Title 16, United States Code,
§ 1372(a)(2)(A), prohibits the taking of marine mammals in waters
or on lands under the jurisdiction of the United States except as
provided by other laws.
Zi The Act also provides, at Title 16, United States Code, § 1371(b)(1)

- (3), that coastal dwelling Alaskan natives may take marine

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 3 of 18
Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 3 of 18
mammals for subsistence purposes or for the purposes of creating
and selling authentic native articles of handicrafts and clothing, as
long as the taking of marine mammals for any of these purposes is
not done in a wasteful manner.

3. Title 50, Code of Federal Regulations, § 18.3, provides that
“wasteful manner” means any taking or method of taking which
results in the waste of any substantial portion of the marine mammal,
or which is likely to result in the killing or injuring of marine
mammals beyond those needed for subsistence and the other
permitted purposes.

4, Title 16, United States Code, § 1362(13) provides in part that
“taking” includes hunting, capturing, or killing, or attempting to
hunt, capture, or kill, any marine mammal.

Ss. The Polar Bear (Ursus maritimus) is a marine mammal for purposes
of the Marine Mammal Protection Act and the related applicable
regulations.

C. ‘Factual Basis

The defendant admits the truth of the allegations in Count 1 of the Information and
the truth of the following statement, and the parties stipulate that the Court may rely upon
this statement to support the factual basis for the guilty plea(s) and for the imposition of

the sentence:

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 4 of 18
Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 4 of 18
The defendant was a resident of the Native Village of Kaktovik, Alaska, situated
on Barter Island on Alaska’s northeastern coast. As of December 20, 2018, the defendant
knew the following:

e The Marine Mammal Protection Act (“the Act”) prohibits the taking of
marine mammals in waters or on lands under the jurisdiction of the United
States except as provided by other laws. Although the Act provides that
coastal dwelling Alaskan natives, like the defendant, may take marine
mammals for subsistence purposes or for the purposes of creating and
selling authentic native articles of handicrafts and clothing, the taking of
marine mammals for any of these purposes cannot be done in a wasteful
manner.

e ‘“Wasteful manner” means any taking or method of taking which results in
the waste of any substantial portion of the marine mammal, or which is
likely to result in the killing or injuring of marine mammals beyond those
needed for subsistence and the other permitted purposes;

e The Polar Bear (Ursus maritimus) is a marine mammal for purposes of the
Marine Mammal Protection Act and the related applicable regulations;

On December 20, 2018, in the village of Kaktovik in the District of Alaska, the
defendant had a large quantity of Bowhead whale meat stored in the front yard of his
residence. Although bear resistant food storage lockers were available in Kaktovik, the
defendant elected not to utilize them. The meat attracted a Polar Bear. The defendant

shot and killed the Polar Bear because it was trying to eat the butchered whale meat on

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 5 of 18
Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 5 of 18
the defendant’s lawn. The defendant did not shoot the Polar Bear in self-defense or to
save the life of another person in immediate danger.

At the time the defendant shot the Polar Bear, he had the knowledge and ability to
harvest and use the meat and other parts for subsistence and other purposes. Between
December 20, 2018 and May 22, 2019, the defendant left the Polar Bear carcass in his
front yard without ever salvaging or using any portion of the Polar Bear. The Polar Bear
carcass became covered with snow, and between approximately January 5-6, 2019, a
snow removal vehicle moved the Polar Bear carcass. Portions of the Polar Bear carcass
were still salvageable, however defendant made no effort at any time to salvage even the
pelt.

Some five months later, on May 22, 2019, the defendant caused the Polar Bear
carcass to be discarded and burned in the Kaktovik dump without ever using or salvaging
any of its parts. A paw, ripped off by the snow removal vehicle, remained on defendant’s
lawn. The next day, the defendant told federal agents that they could take the Polar
Bear’s paw because it would “save me [the defendant] a trip to the dump.”

The defendant admits that he did knowingly take a Polar Bear in a manner
unlawful under the Marine Mammal Protection Act, by shooting and killing the Polar

Bear and leaving all of the harvestable remains to waste.

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 6 of 18
Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 6 of 18
D. Statutory Penalties and Other Matters Affecting Sentence

1. Statutory Penalties
The maximum statutory penalties applicable to the charges to which the defendant

is pleading guilty, based on the facts to which the defendant will admit in support of the
guilty plea(s), are as follows:

Count 1: 16 U.S.C. § 1372, 1375 (Marine Mammal Protection Act

(MMPA))

1) 1 year imprisonment;

2) $100,000 fine;

3) $25 special assessment;

4) 1 year supervised release; or

5) 5 years’ probation.

2. Other Matters Affecting Sentence

a. Conditions Affecting the Defendant’s Sentence
The following conditions may also apply and affect the defendant’s sentence: 1)

pursuant to Comment 7 of U.S.S.G. § 5E1.2, the Court may impose an additional fine to
pay the costs to the government of any imprisonment and supervised release term; 2)
pursuant to 18 U.S.C.§ 3612(f), unless otherwise ordered, if the Court imposes a fine of
more than $2,500, interest will be charged on the balance not paid within 15 days after
the judgment date; 3) upon violating any condition of supervised release, a further term
of imprisonment equal to the period of the supervised release may be imposed, with no

credit for the time already spent on supervised release; 4) the Court may order the

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 7 of 18
Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 7 of 18
defendant to pay restitution pursuant to the 18 U.S.C. § 3663 and U.S.S.G. § 5E1.1, and
if 18 U.S.C. § 3663A (mandatory restitution for certain crimes) applies, the Court shall
order the defendant to pay restitution.
b. Payment of Special Assessment

The defendant agrees to pay the entire special assessment in this case on the day
the Court imposes the sentence. All payments will be by check or money order, and are
to be delivered to the Clerk of Court, United States District Court, 222 W. 7th Ave. Box
4, Rm. 229, Anchorage, AK 99513-7564.

E. Restitution

There is currently no identifiable restitution owed for the offense(s) of conviction.
The Court will have sole discretion ultimately to determine if the defendant has liability

for any restitution.

II. ADVISORY UNITED STATES SENTENCING GUIDELINES, GUIDELINE
APPLICATION AGREEMENTS, SENTENCING RECOMMENDATIONS

A. Advisory United States Sentencing Guidelines

The Court must consult the advisory United States Sentencing Commission
Guidelines [U.S.S.G.] as well as the factors set forth in 18 U.S.C. § 3553(a) when
considering the sentence to impose. The U.S.S.G. do not establish the statutory
maximum or minimum sentence applicable to the offense(s) to which the defendant is
pleading guilty. The U.S.S.G. are not mandatory and the Court is not bound to impose a

sentence recommended by the U.S.S.G.

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 8 of 18
Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 8 of 18
B. Guideline Application Agreements
The parties have no agreements on any guideline applications unless set forth

below in this section.

1. Acceptance of Responsibility

If the United States concludes that the defendant has satisfied the criteria set out in
U.S.S.G. § 3E1.1 and the applicable application notes, the United States agrees to
recommend the defendant for a two level downward adjustment for acceptance of
responsibility and, if U.S.S.G. § 3E1.1(b) applies, to move for the additional one level
adjustment for acceptance of responsibility. If, at any time prior to imposition of the
sentence, the United States concludes that the defendant has failed to fully satisfy the
criteria set out in U.S.S.G. § 3E1.1, or has acted in a manner inconsistent with acceptance
of responsibility, the United States will not make or, if already made, will withdraw this
recommendation and motion.

C. Sentencing Recommendations

The United States Probation Office will prepare the defendant’s pre-sentence
report in which it will include a recommended calculation of the defendant’s sentence
range under the U.S.S.G. Both the United States and the defendant will have the
opportunity to argue in support of or in opposition to the guideline sentence range
calculation the U.S.P.O. recommends, as well as present evidence in support of their
respective sentencing arguments.

The parties agree not to seek a sentence of more than 120 days (4 months)

imprisonment. The parties agree that the defendant should serve a 1 year term of

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 9 of 18
Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 9 of 18

 
supervised release following any term of imprisonment imposed. The parties agree that
the defendant shall not hunt or kill any marine mammals other than bowhead whales for
the period of supervised release. The defendant agrees to pay a fine of $4,500. The
parties are otherwise free to recommend to the Court their respective positions on the
appropriate sentence to be imposed in this case based on the stipulated facts set forth in
Section II.C, any additional facts established at the imposition of sentence hearing, the
applicable statutory penalty sections, the advisory U.S.S.G., and the sentencing factors
set forth in 18 U.S.C. § 3553.

IV. ADDITIONAL AGREEMENTS BY UNITED STATES

In exchange for the defendant’s guilty plea(s) and the Court’s acceptance of the
defendant’s plea(s) and the terms of this agreement, the United States agrees that it will
not prosecute the defendant further for any other offense — now known — arising out of
the subject of the investigation related to the charges brought in the Information in this
case and the defendant’s admissions set forth in Section II.C, including any prosecution
under 18 U.S.C. § 922.

Provided, however, if the defendant’s guilty plea(s) or sentence is/are rejected,
withdrawn, vacated, reversed, set aside, or modified, at any time, in any proceeding, for
any reason, the United States will be free to prosecute the defendant on all charges arising
out of the investigation of this case including any charges dismissed pursuant to the terms
of this agreement, which charges will be automatically reinstated as well as for perjury
and false statements. The defendant hereby agrees that he/she waives any defense that

the statute of limitations bars the prosecution of such a reinstated charge.

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 10 of 18
Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 10 of 18

 
WAIVER OF TRIAL RIGHTS, APPELLATE RIGHTS, COLLATERAL
ATTACK RIGHTS, CLAIM FOR ATTORNEY FEES AND COSTS, AND
RULE 410

A. Trial Rights

Being aware of the following, the defendant waives these trial rights:

If pleading to an Information, the right to have the charges presented to
the grand jury prior to entering the guilty plea;

The right to a speedy and public trial by jury on the factual issues
establishing guilt or any fact affecting the mandatory minimum and
statutory penalties, and any issue affecting any interest in any assets
subject to forfeiture;

The right to object to the composition of the grand or trial jury;

The right to plead not guilty or to persist in that plea if it has already
been made;

The right to be presumed innocent and not to suffer any criminal penalty
unless and until the defendant’s guilt is established beyond a reasonable
doubt;

The right to be represented by counsel at trial and if necessary to have a
counsel appointed at public expense to represent the defendant at trial —
the defendant is not waiving the right to have counsel continue to

represent the defendant during the sentencing phase of this case;

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 11 of 18

Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 11 of 18
— The right to confront and cross examine witnesses against the defendant,
and the right to subpoena witnesses to appear in the defendant’s behalf;
— The right to remain silent at trial, with such silence not to be used
against the defendant, and the right to testify in the defendant’s own
behalf; and
— The right to contest the validity of any searches conducted on the
defendant’s property or person.
B. Appellate Rights
The defendant waives the right to appeal the conviction(s) resulting from the entry
of guilty plea(s) to the charges set forth in this agreement. The defendant further agrees
that if the Court imposes a sentence that does not exceed the statutory maximum penalties
—as set forth in Section II.D above in this agreement, the defendant waives without
exception the right to appeal on all grounds contained in 18 U.S.C. § 3742 the sentence
the Court imposes. The defendant understands that this waiver includes, but is not
limited to, forfeiture (if applicable), terms or conditions of probation (if applicable) or
supervised release, any fines or restitution, and any and all constitutional (or legal)
challenges to defendant’s conviction(s) and guilty plea[s], including arguments that the
statute(s) to which defendant is pleading guilty (is/are) unconstitutional, and any and all
claims that the statement of facts provided herein is insufficient to support defendant’s

plea[s] of guilty.

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 12 of 18
Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 12 of 18

 
The defendant agrees that the appellate and collateral attack waivers contained
within this agreement will apply to any 18 U.S.C. § 3582(c) modifications, as well as the
district court’s decision to deny any such modification.

Should the defendant file a notice of appeal in violation of this agreement, it will
constitute a material breach of the agreement. The government is free to reinstate any
dismissed charges, and withdraw any motions for downward departures, or sentences
below the mandatory minimum made pursuant to 18 U.S.C. § 3553(e).

C. Collateral Attack Rights

The defendant agrees to waive all rights to collaterally attack the resulting
conviction(s) and/or sentence — including forfeiture (if applicable) or terms or conditions
of probation (if applicable) or supervised release, and any fines or restitution — the Court
imposes. The only exceptions to this collateral attack waiver are as follows: 1) any
challenge to the conviction or sentence alleging ineffective assistance of counsel — based
on information not now known to the defendant and which, in the exercise of reasonable
diligence, could not be known by the defendant at the time the Court imposes sentence;
and 2) a challenge to the voluntariness of the defendant’s guilty plea(s).

D. Claim for Attorney Fees and Costs

Because this is a negotiated resolution of the case, the parties waive any claim for
the award of attorney fees and costs from the other party.

E. Evidence Rule 410 and Fed. R. Crim. P. 11(f)

By signing this agreement, the defendant admits the truth of the facts in the

Factual Basis portion of this agreement set forth in Section II.C. The defendant agrees

US. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 13 of 18
Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 13 of 18
that the statements made by him in signing this agreement shall be deemed usable and
admissible against the defendant as stipulations in any hearing, trial or sentencing that
may follow. The foregoing provision acts as a modification, and express waiver, of
Federal Rule of Evidence 410 and Federal Rule of Criminal Procedure 11(f), and is
effective upon the defendant’s in-court admission to the factual basis supporting the
plea(s). This provision applies regardless of whether the court accepts this plea
agreement.

F, Potential Plea before Magistrate Judge

The defendant has the right to enter a plea before a United States District Court
Judge. The Defendant, defense counsel, and the attorney for the Government consent to
have the Defendant’s plea(s) taken by a United States Magistrate Judge pursuant to Fed.
R. Cr. P. 11 and 59. The parties understand that if the Magistrate Judge recommends that
the plea(s) of guilty be accepted, a pre-sentence investigation report will be ordered
pursuant to Fed. R. Crim. P. 32. The parties agree to file objections to the Magistrate
Judge’s Report and Recommendation within seven calendar days, thereby shortening the
time for objections set forth in Fed. R. Crim. P. 59. The District Court Judge will decide
whether to accept this plea agreement at the time it imposes sentence in the case. The
defendant agrees that if the defendant is pleading guilty to an offense described in Title
18, United States Code, Section 3142(f)(1)(A), (B), or (C) (involving a crime of violence,
a crime punishable by a maximum sentence of life or death, or a Title 21 controlled
substance offense for which the maximum sentence is ten years or more), that the

defendant will remand into custody on the day that he/she agrees in court to the factual

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 14 of 18
Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 14 of 18

 
basis supporting the plea. The defendant further agrees not to seek release at any time
between the date of the guilty plea before the Magistrate Judge and the date of imposition
of sentence before the District Court Judge.
VI. ADEQUACY OF THE AGREEMENT

Pursuant to Local Criminal Rule 11.2(d)(7) and (8), this plea agreement is
appropriate in that it conforms with the sentencing goals that would otherwise be
applicable to the defendant’s case if the defendant had gone to trial and had been
convicted on all counts in the charging instrument.

VII. THE DEFENDANT’S ACCEPTANCE OF THE TERMS OF THIS PLEA
AGREEMENT

I, Christopher L. Gordon, the defendant, affirm this document contains all of the
agreements made between me — with the assistance of my attorney — and the United
States regarding my plea(s). There are no other promises, assurances, or agreements the
United States has made or entered into with me that have affected my decision to enter
any plea of guilty or to enter into this agreement. If there are any additional promises,
assurances, or agreements, United States and I will jointly inform the Court in writing
before I enter my guilty plea(s).

I understand that no one, including my attorney, can guarantee the outcome of my
case or what sentence the Court may impose if I plead guilty. If anyone, including my
attorney, has done or said anything other than what is contained in this agreement, I will

inform the Court when | stand before it to enter my plea.

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 15 of 18
Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 15 of 18
I enter into this agreement understanding and agreeing that the conditions set forth
herein are obligatory and material to this agreement and that any failure on my part to
fulfill these obligations will constitute a material breach of this agreement. If I breach
this agreement, I agree the United States, in its sole discretion, may withdraw from this
agreement and may reinstate prosecution against me on any charges arising out of the
investigation in this matter. If my compliance with the terms of this plea agreement
becomes an issue, at an appropriate hearing, during which I agree any of my disclosures
will be admissible, the Court will determine whether or not I have violated the terms of
this agreement. I understand the government’s burden to prove a breach will be by a
preponderance of the evidence.

I understand the Court will ask me under an oath to answer questions about the
offense(s) to which I am pleading guilty and my understanding of this plea agreement. |
understand that I may be prosecuted if I make false statements or give false answers and
may suffer other consequences set forth in this agreement.

I have read this plea agreement carefully and understand it thoroughly. I know of
no reason why the Court should find me incompetent to enter into this agreement or to
enter my plea(s). I enter into this agreement knowingly and voluntarily. I understand
that anything that I discuss with my attorney is privileged and confidential, and cannot be
revealed without my permission. Knowing this, I agree that this document will be filed
with the Court.

I am fully satisfied with the representation given me by my attorney and am

prepared to repeat this statement at the time I stand before the Court and enter my guilty

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 16 of 18

Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 16 of 18
plea(s). My attorney and I have discussed all possible defenses to the charge(s) to which
I am pleading guilty. My attorney has investigated my case and followed up on any
information and issues I have raised to my satisfaction. My attorney has taken the time to
fully explain the legal and factual issues involved in my case to my satisfaction. We have
discussed the statute(s) applicable to my offense and sentence as well as the possible
effect the U.S.S.G. may have on my sentence.

Based on my complete understanding of this plea agreement, I therefore admit that
Tam guilty of Count 1 - Marine Mammal Protection Act (MMPA), in violation of 16

U.S.C. § 1372, 1375 (misdo) of the Information.

DATED: \‘C-03-70!9 fy Me

CHRISTOPHER L. GORDON

Defendant
U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 17 of 18
Case 7TS-cr-8888S-RRB-SAC—Beeument2i—kiled- 12/06/19 Page 17 of 18

 

 
As counsel for the defendant, | have conveyed all formal plea offers. I have
discussed the terms of this plea agreement with the defendant, have fully explained the
charge(s) to which the defendant is pleading guilty, the necessary elements thereto, all
possible defenses, and the consequences of a guilty plea. Based on these discussions, I
have no reason to doubt that the defendant is knowingly and voluntarily entering into this
agreement and entering a plea of guilty. 1 know of no reason to question the defendant’s
competence to make these decisions. If, prior to the imposition of sentence, I become
aware of any reason to question the defendant’s competency to enter into this plea

agreement or to enter a plea of guilty, I will immediately informthe court.
patep: 12-74 - [9

BRIAN STIBITZ

Attorney for Christopher L. Gordon

On behalf of the United States, the following accepts the defendant’s offer to plead
guilty under the terms of this plea agreement.

DATED: EY Vi 7 / Ze, J geal ZA
fg fi BRYAN SCHRKODER

United States of Americ
United States Attorney,

  

U.S. v. Christopher L. Gordon
4:19-cr-00009-RRB-SAO Page 18 of 18

Case 4:19-cr-O0009-RRB-SAO Document 21 Filed 12/06/19 Page 18 of 18
